Sheldon, J.
The defendant’s written offer of November 25,
1903, and the plaintiff’s acceptance of that offer, made by a vote of its directors and communicated to the defendant on the same day, as the jury might have found, were enough, if sufficiently definite in its terms, to constitute a binding contract between the parties. Metropolitan Coal Co. v. Boutell Transportation Towing Co. 196 Mass. 72, 82. Howe v. Watson, 179 Mass. 30, 39. Lydig v. Braman, 177 Mass. 212, 218. Doherty v. Hill, 144 Mass. 465, 468. Sanborn v. Flagler, 9 Allen, 474. But the offer was also accepted in writing by the plaintiff’s letter of December 1; and the plaintiff had, as stated in Metropolitan Coal Co. v. Boutell Transportation & Towing Co., ubi supra, the right to rely upon each one of these acceptances.
The defendant’s contention is that its offer was upon its face *182intended merely as a preliminary proposal or step in the negotiations which contemplated the making of a final contract by which alone the parties were to be bound, as in Lyman v. Robinson, 14 Allen, 242, and Sibley v. Felton, 156 Mass. 273. But the offer before us does not appear to be one of that kind. It was not a bare preliminary proposal, expected only to be the basis of a future agreement, as in Edge Moor Bridge Works v. Bristol, 170 Mass. 528, and Benton v. Springfield Young Men's Christian Association, 170 Mass. 534. We cannot say that it is shown either by the language of this offer and of its acceptance, or by the conduct of the parties, that they purposed to be bound only by a subsequent formal agreement, or that they intended such a subsequent formal agreement, if it should be made, to be anything more than a convenient memorial or record of the bargain which they had already concluded. Jones v. Baniel, [1894] 2 Ch. 332. Mississippi & Dominion Steamship Co. v. Swift, 86 Maine, 248. Bryant v. Ondrak, 87 Hun, 477. This case resembles rather Bonnewell v. Jenkins, 8 Ch. D. 70, and Rossiter v. Miller, 3 App. Cas. 1124. The rights of the parties were fixed by the offer and acceptance; and their power by subsequent mutual agreement to vary or add to the terms of their bargain is not material to this question. It does not appear that there were other conditions of an intended agreement beyond those expressed in the offer and acceptance, which were still under negotiation, and without the settlement of which the parties did not intend to conclude any agreement under the doctrine stated by Lord Selborne in Hussey v. Horne-Payne, 4 App. Cas. 311, 323. It cannot be said as matter of law that the minds of these parties had not met upon a completed contract.
. Nor was the defendant’s offer too uncertain and indefinite to be the foundation of a final agreement. It contemplated the renewal or extension of the first mortgage, of course upon its present rate of interest and other terms and conditions. The provision that it should be placed “ for a term of years ” is not too indefinite; it may be a question of law whether the words “ a term of years ” would be satisfied by a term of one year or would call for at least two years; but such a question of law, which would be decided in accordance with the actual intent of the parties, as shown by the words used, does not make the stip*183ulation too indefinite for enforcement. The amount to be paid on the first mortgage must be sufficient to procure its extension, that is, must be satisfactory to the mortgagee. It must be ascertained by agreement between the plaintiff and the mortgagee, and the plaintiff must undertake the burden of coming to an agreement with the mortgagee. But there is nothing impossible in this; the amount would thus become certain, and id cerium est quad cerium reddi potest. But nothing was left here to be settled by negotiations between the contracting parties, as in May v. Thomson, 20 Ch. D. 705, Sands f Maxwell Lumber Co. v. Crosby, 74 Mich. 313, and Commercial Telegram Co. v. Smith, 47 Hun, 494. The amount of the second mortgage would then be made certain by a simple computation. The stipulation that the defendant should pay to the plaintiff only $11,000 each year, out of which the interest on the mortgages and the taxes should be paid by the plaintiff and “ the balance applied to the purchase price of the property,” which was to be secured by the second mortgage, made the term of that mortgage sufficiently certain; and the time for the carrying out of the agreement would be a reasonable time, which of course is not too uncertain or indefinite. We accept fully the rule that we should have here no enforceable agreement, as distinguished from mere preliminary negotiations, unless we could find a sufficiently definite and certain statement of all the essential terms which the parties then intended to introduce into their agreement; but we do not find that this offer was deficient in any of the particulars which have been pointed out by the defendant. See Crawford v. Weston, 131 Mass. 283; Raymond v. Rhodes, 135 Mass. 337; Marble v. Standard Oil Co. 169 Mass. 553.
The defendant has argued that the plaintiff made no acceptance of its offer. But this was plainly a question of fact for the jury-
There was evidence that the defendant on December 15 “ formally and definitely stated to the plaintiff that it would decline to carry out any agreement or to complete any purchase of the property in question unless a three years’ extension of the existing mortgage should be obtained.” There can be no doubt that this was a breach by the defendant of its agreement, which operatéd to excuse the plaintiff from any further performance or *184offer of performance on its part. Smith v. Greene, 197 Mass. 16, 18. Clark v. Gulesian, 197 Mass. 492, 494. Earnshaw v. Whittemore, 194 Mass. 187, Foternick v. Watson, 184 Mass. 187,193. Howland v. Leach, 11 Pick. 151. To the same effect are Hinckley v. Pittsburg Bessemer Steel Co. 121 U. S. 264, Ripley v. M'Clure, 4 Exch. 345, and Cort v. Ambergate Railway, 17 Q. B. 127. But as it was not questioned at the trial that a fair price for the property was $100,000, the same amount which was to have been paid by the defendant, it is difficult to see how the plaintiff on its first count can recover more than nominal
And as to the second count, we are of opinion that the verdict was rightly ordered. The mortgagee refused to make such an extension of the mortgage as was desired, and finally sold the property by public auction under the power of sale contained in the mortgage, for an amount which apparently was only slightly, if at all, more than enough to provide for the payment of that mortgage and the intervening charges. The evidence would not have warranted a finding that there was any conspiracy between the defendant and the mortgagee to deprive the plaintiff of its rights or to disable it from performing its contract. The mortgagee did nothing more than it had a right to do; and the defendant committed no further breach of its agreement with the plaintiff by availing itself of the opportunity offered-by the mortgagee’s action to secure the property for its own benefit, if we assume that this was what it did do, for a smaller price than that stipulated in its agreement with the plaintiff.
Nor did the defendant violate any contractual obligation to the plaintiff by desiring even with insistence that the property should be put up again by the auctioneer when, after it had been knocked down to Mr. Flattery the plaintiff’s representative, he failed to secure the bargain by making the required deposit of $5,000 in cash. The mortgagee’s attorney and the auctioneer had the right to refuse to receive a cashier’s check instead of actual money, especially under the circumstances stated in the bill of exceptions, or to give Mr. Flattery time to procure the money thereon. Whether these circumstances could be made the ground of a bill in equity to avoid the sale is not before us. The decisions of this court are decisive against the plaintiff *185here. Randall v. Hazleton, 12 Allen, 412. Bradley v. Fuller, 118 Mass. 239. O’Callaghan v. Cronan, 121 Mass. 114. Groustra v. Bourges, 141 Mass. 7. Roth v. Adams, 185 Mass. 331. Taylor v. Finnigan, 189 Mass. 568. The defendant was not bound to attempt to interfere with the mortgagee’s foreclosure, and had a right to buy at the sale under the power.
But as a general verdict was directed for the defendant, in accordance with the terms of the report there must be a new trial.

So ordered.